DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 (Currently Amended)
Claims 2 and 12-13 (Previously Presented)
Claims 3-11 (Original)
Claims 14 (Canceled)

Allowable Subject Matter
Claims 1-13 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “power electronics that are disposed in a second region of the housing that is separated from the first region, the power electronics being configured to distribute energy from at least one of the buffer storage device and a mains connection to the charging station at the at least one charging connector; a coolant reservoir in which a coolant for cooling the power electronics is stored; a first heat exchanger positioned in the first region of the housing for removing heat within the first region that is produced by the buffer storage device; a second heat exchanger positioned in the second region of the housing for removing heat within the second region that is produced by the power electronics; and a condenser and a blower positioned in the second region of the housing, wherein the condenser is fluidly connected to the coolant reservoir and separated from the power electronics by a separating wall, and the blower is not configured to eject heat outside of the housing.”, in combination with all other elements recited in claim 1.
Claims 2-13 are also allowed as they further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 23, 2021